DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the objection to the Specification below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Specification
The disclosure is objected to because “The first glue blocking rib and the second glue blocking rib are disposed dislocation with respect to the corresponding side of the other portion of the metal part” [in par. 0009] and “The first glue blocking rib 12 and the second glue blocking rib 22 are disposed dislocation with respect to the corresponding side of the other portion of the metal part” [in par. 0036] is unclear.
Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-10 are allowed.  In regard to claim 1, in combination with other limitations, a glue dispensed into the positioning groove through the through hole to package the first plastic part, the metal part and the second plastic part together, a first glue blocking rib suitably fitting with a corresponding side of the other portion of the metal part respectively disposed at a position of the first plastic part corresponding to both sides of the positioning groove to prevent the glue entering through the through hole from flowing to an inside of the relay/circuit breaker is neither disclosed nor suggested by the prior art. 

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. An amendment to claim 6 does not properly address the objection to the Specification.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833